Citation Nr: 1200063	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left lower extremity varicose veins.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right lower extremity varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held in April 2009, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

When the case was last before the Board in January 2010, it was remanded for additional development.


FINDINGS OF FACT

1.  For the period prior to February 16, 2010, the Veteran's varicose veins of the left lower extremity were manifested by no more than intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

2.  For the period beginning on February 16, 2010, the Veteran's varicose veins of the left lower extremity are manifested by persistent edema, incompletely relieved by elevation of the extremity, without beginning stasis pigmentation or eczema.


3.  For the period prior to February 16, 2010, the Veteran's varicose veins of the right lower extremity were manifested by no more than intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

4.  For the period beginning on February 16, 2010, the Veteran's varicose veins of the right lower extremity are manifested by persistent edema, incompletely relieved by elevation of the extremity, without beginning stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected varicose veins of the left lower extremity are not met for the period prior to February 16, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.10, 4.104, Diagnostic Code 7120 (2011). 

2.  The criteria for an initial disability rating of 20 percent for service-connected varicose veins of the left lower extremity are met for the period beginning on February 16, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.10, 4.104, Diagnostic Code 7120 (2011). 

3.  The criteria for an initial disability rating in excess of 10 percent service-connected varicose veins of the right lower extremity are not met for the period prior to February 16, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.10, 4.104, Diagnostic Code 7120 (2011). 

4.  The criteria for an initial disability rating of 20 percent for service-connected varicose veins of the right lower extremity are met for the period beginning on February 16, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.10, 4.104, Diagnostic Code 7120 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for varicose veins of the lower extremities.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including private treatment records, VA treatment records, and service treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded VA examinations with respect to his claims for an initial compensable disability rating for varicose veins of the lower extremities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2006, November 2007, and February 2010 VA examination reports are adequate.  The examiners reviewed the claims file, conducted thorough examinations, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its January 2010 remand.  Specifically, the January 2010 Board remand instructed the RO to provide the Veteran with a VA examination to determine the current severity of his varicose veins of the lower extremities.  The Board finds that the RO has complied with the Board's instructions and that the February 2010 VA examination report substantially complies with the Board's January 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's varicose veins of the lower extremities are rated as 10 percent for each extremity, under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Pursuant to that code, a 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the service-connected varicose veins of the lower extremities are not productive of symptoms warranting a rating in excess of 10 percent for the time period prior to the February 16, 2010 VA examination.  Specifically, there is no evidence of persistent edema, incompletely relieved by elevation of the extremity during that time period.  (Although not determinative of the claim, there is also no beginning stasis pigmentation or eczema).  

In this regard, the medical evidence for this time period includes an August 2006 VA examination report which notes that the Veteran's only complaints were a little itching at the nest of varicose veins in the left posteromedial thigh.  There were no problems with the skin such as breakdown, ulceration, or pigmentary changes.  The examiner noted that the condition does not limit the Veteran's sitting, standing, walking, or lifting.  In addition, it was noted that the Veteran receives no treatment for his varicose veins of the lower extremities.  The diagnosis was bilateral mild lower extremity varicose veins, which were visible and palpable, left side greater than right side.  There were no skin changes or thromboses.  There was no tenderness and the examiner stated that there was no apparent functional impairment.  There were no significant effects on the Veteran's usual occupation.  

The November 2007 VA examination report indicates that there was no edema, skin discoloration, pain, or ulceration.  The only symptom present after prolonged walking or standing is aching.  This symptom is relieved by elevation or compression hosiery.  On examination of the right lower extremity, there was no edema, stasis pigmentation, eczema, ulceration, or minimal veins behind the right knee.  On the left, there was no edema, stasis pigmentation, eczema, or ulceration.  There were somewhat large veins, although few, noted behind the left knee and extreme upper calf.  The examiner noted that the Veteran was working fulltime and has lost no time from work during the last 12-month period.  The diagnosis was varicose veins of both lower extremities, mild in severity.  The examiner opined that there are no significant effects from the varicose veins on the Veteran's daily activities.  

Based upon a review of this evidence, as well as the VA treatment records and private medical evidence for this time period, a higher, 20 percent rating is not warranted for either the varicose veins of the right or left lower extremity.  In order to receive such a higher rating, there must be persistent edema incompletely relieved by elevation of the extremity.  The evidence of record for this time period reflects absolutely no findings or complaints of edema whatsoever.  The Veteran complained only of itching and/or aching.  He did not complain of edema.  On examination, edema was absent in both extremities.  It was also specifically noted that the Veteran receives no treatment for his varicose veins of the lower extremities, and a review of the VA treatment records and private medical evidence reveals no complaints or findings of edema.  As such, a higher, 20 percent rating is not warranted for the varicose veins of the left lower extremity or the varicose veins of the right lower extremity.

On February 16, 2010, the Veteran was afforded another VA examination in order to determine the current severity of his varicose veins.  The report of that examination notes that the Veteran has undergone no injections, ligations, or other invasive or surgical procedures with regard to treatment for his varicose veins.  In general he has more symptomatology and visible varicosities affecting the left lower extremity compared to the right.  Varicosities were noted to be bilateral, affecting primarily the upper calves as well as the distal/posterior thigh and popliteal regions of the legs bilaterally.  The Veteran described symptoms such as throbbing and aching, as well as an itching sensation to the areas of the varicosities.  There was no distal pedal edema.  The Veteran described experiencing some swelling and increased tortuosity of the varicose veins with prolonged standing or over-exertion.  He reportedly exercises about four to five days a week and does not have any pain or symptoms that preclude exercise.  He also described no functional limitations to standing or walking as a direct result of the varicose veins.  He described no history of any phlebitis or thrombophlebitis, but said that he can have flare-ups of the condition that can occur with over exertion, prolonged sitting, or prolonged standing/weight bearing.  Flare-ups include increased swelling, increased symptoms of itching, achiness, as well as intermittent discoloration of the skin.  He described the discoloration as yellowish, surrounding the areas of the varicosities.  It is a transient discoloration.  There is no persistent alteration in pigmentation or stasis dermatitis of the lower legs.  He has experienced no stasis ulcers or skin breakdown associated with varicose veins.  He described that prolonged sitting, such as a long car ride or airline travel can, at times, irritate and flare up the condition.  During flare-ups, he uses rest, elevation, ice, and/or a warm compress to the area.  He takes no medication for this condition.  He also described no functional limitations to his occupational duties or time lost from work.  He further reported no periods of complete incapacity secondary to varicose veins.  He has used compression stockings in the past; however, he felt as though these provided no long-term benefit.  He is currently not using any sort of compression wrap, stockings, or hosiery.  He stated that rest and elevation eliminate the throbbing pain and swelling associated with flare-ups; however, he can have persistent itching to the area, as well as persistent visible tortuosity of the veins, even despite elevation.  He had some mild associated edema that is intermittent to the area of the varicosities, but not distal to the varicose veins.  There is no evidence of stasis eczema or alteration in pigmentation of the lower extremities associated with the varicose veins.  He has some throbbing, achiness, swelling, and itching, which are relieved incompletely by elevation of the extremities.  The persistent symptoms include slight swelling and tortuosity of the varicose veins themselves as well as persistent pruritis.  He does not use any compression hosiery at the present.  On examination the examiner described the right lower extremity as having trace edema, no stasis pigmentation or eczema, or ulceration.  There were varicosities to the upper medial/posterior calf and popliteal area, mild tortuosity, varicosities less than 1 cm in diameter, and no evidence of phlebitis.  The varicose veins were somewhat violaceous in color.  There were no skin changes or breakdown, or ulcerations.  There was mild tenderness to palpation, trace swelling to the associated area, and no pedal edema.  The left lower extremity was described as having trace edema on examination, no stasis pigmentation, eczema, or ulceration.  There were varicosities to the upper medial/posterior calf and popliteal area, with visible and palpable tortuosity.  Varicosities were 1 to 1.5 cm in diameter.  There was no evidence of phlebitis.  There were no skin changes, breakdown, or ulcerations.  There was some tenderness to palpation.  There was trace swelling to the associated area.  There was no pedal edema.  The Veteran was noted to be employed full-time.  The examiner opined that there are no significant effects from the disability on the Veteran's occupation.  There is also no effect on feeding, bathing, dressing, toileting, and grooming.  There is a mild effect on chores, shopping, exercise, sports, and recreation.  There is a moderate effect on traveling. 

As previously noted, the criteria required for a higher, 20 percent rating include persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  The Board finds that the medical and lay evidence are at least in equipoise with regard to whether the Veteran suffers from persistent edema.  At the February 16, 2010 VA examination, the Veteran complained that he has swelling of the lower extremities.  Specifically, he complained of some throbbing, achiness, swelling, and itching, which are relieved incompletely by elevation of the extremities.  The persistent symptoms were noted to include some slight swelling and tortuosity of the varicose veins themselves as well as persistent pruritis.  As such, the Veteran did complain of slight but persistent swelling.  However, the February 2010 VA examiner noted that although edema was present, it was not persistent, and elevation of the extremity and rest partially relieved the edema.  (Parenthetically, the Board notes that all of the evidence establishes that there is no stasis pigmentation or eczema.)  

The Board recognizes that the Veteran argues that he experiences flare-ups, which include swelling, increased symptoms of itching, achiness, as well as intermittent discoloration of the skin.  Also noted are the Veteran's complaints of slight swelling which is persistent.  Despite these complaints, there are no findings of persistent edema incompletely relieved by elevation of the extremity at any VA examination or medical treatment record.  Notably, the February 2010 VA examination noted that there is mild associated edema that is intermittent to the area of the varicosities.  Additionally, despite recognizing the Veteran's complaints of persistent mild edema incompletely relived by elevation of the extremity, the examiner concluded that there was edema, it was not persistent, and it was partially relieved by elevation of the extremity and rest.  However, the Board recognizes that the Veteran is competent to provide evidence regarding the symptomatology he experiences and that it must consider such lay evidence in making its determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran in this case is competent to report his symptoms, and he has reported persistent edema.  Moreover, there is a medical finding that elevation of the extremity and rest partially relieved the edema.  As such, the evidence is at least in equipoise as to whether persistent edema incompletely relieved by elevation of the extremity is present as of the February 16, 2010 VA examination.  In giving the Veteran the benefit of the doubt, a higher 20 percent rating is warranted for each lower extremity for the service-connected varicose veins.

A higher, 40 percent rating is not warranted because at no time has the Veteran alleged that he has stasis pigmentation or eczema, and the medical evidence described in detail above clearly establishes that stasis pigmentation and/or eczema are not present.  Therefore, a higher 40 percent rating is not for application.  

In sum, a rating in excess of 10 percent is not warranted either the varicose veins of the left lower extremity or the right lower extremity prior to February 16, 2010, but a higher 20 percent rating is warranted for each lower extremity for the time period beginning on February 16, 2010.

EXTRASCHEDULAR CONSIDERATION

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's varicose veins of the lower extremities is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for each of the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating for each lower extremity with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected varicose veins of the lower extremities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected left lower extremity varicose veins is denied for the period prior to February 16, 2010.

Entitlement to an initial disability rating of 20 percent for service-connected left lower extremity varicose veins is granted for the period beginning on February 16, 2010.

Entitlement to an initial disability rating in excess of 10 percent for service-connected right lower extremity varicose veins is denied for the period prior to February 16, 2010.

Entitlement to an initial disability rating of 20 percent for service-connected right lower extremity varicose veins is granted for the period beginning on February 16, 2010.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


